Citation Nr: 0212037	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral 
hammertoes.

3.  Entitlement to service connection for a left shoulder 
disorder.

(The issues of entitlement to service connection for 
degenerative arthritis in both knees, entitlement to a 
compensable evaluation for hypertension prior to February 
1995, and entitlement to an evaluation in excess of 30 
percent for hypertension, status post myocardial infarction, 
prior to November 1998, will be addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1975, retiring in the rank of Master Sergeant, E-8.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In that decision, the RO denied 
the veteran's claims of entitlement to a compensable 
evaluation for hypertension and entitlement to service 
connection for bilateral hammertoes and degenerative 
arthritis in both knees.  The veteran subsequently perfected 
timely appeals as to those issues.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
February 1995 and Supplemental Statements of the Case 
(SSOC's) in May 1995, October 1995, February 1999, and June 
1999.  During that stage of the appeal, jurisdiction over 
this case was transferred to the RO in Los Angeles, 
California.

In a series of subsequent rating decisions, the ROs granted 
an increased evaluation of 10 percent for hypertension, 
effective February 1995, and an increased evaluation of 30 
percent for hypertension, status post myocardial infarction, 
effective April 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Accordingly, the Board finds that 
the issue of entitlement to an increased evaluation for 
hypertension, status post myocardial infarction, remains on 
appeal.

The Board notes that, in an April 1995 rating decision, the 
RO in Sioux Falls denied entitlement to service connection 
for a low back disorder.  Thereafter, in a February 1996 
rating decision, the RO in Los Angeles denied entitlement to 
service connection for a left shoulder disorder.  The veteran 
also perfected timely appeals as to these issues.  During 
that stage of the appeal, the ROs issued SOC's in October 
1995 and March 1996, and an SSOC in May 1996.

In a July 1999 rating decision, the RO in Los Angeles denied 
entitlement to special monthly compensation.  The veteran 
subsequently submitted a Notice of Disagreement regarding 
that decision, and, in November 1999, the RO issued an SOC.  
However, there is no indication that the veteran has 
submitted a Substantive Appeal (VA Form 9) with respect to 
that issue.  Thus, this matter is not currently on appeal 
before the Board.

In an August 2001 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
disability rating.  To the Board's knowledge, the veteran has 
not expressed disagreement with either the disability rating 
or the effective date assigned in that decision.  Thus, such 
matters are also not currently on appeal before the Board.

It should be noted that the Board is undertaking additional 
development with respect to the claims for service connection 
for degenerative arthritis in both knees and increased 
evaluations for hypertension, status post myocardial 
infarction, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The credible and probative evidence is in equipoise as to 
whether a low back disorder was incurred in service.

2.  The preponderance of the evidence demonstrates that 
bilateral hammertoes were not incurred in or aggravated by 
service, nor is such disability etiologically related to 
service.

3.  The preponderance of the evidence demonstrates that a 
left shoulder disability was not incurred in or aggravated by 
service, nor is such a disability etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, service 
connection for a low back disorder is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(b) (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

2.  Bilateral hammertoes were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings regarding the toes or left shoulder.  
Reports of medical examination dated in January 1954, January 
1957, January 1963, January 1969, and September 1970 all show 
that the veteran's feet, upper extremities, and back were 
found to be normal upon clinical evaluation.

The service medical records show that, in March 1972, he was 
involved in a motor vehicle accident.  He subsequently 
complained of neck pain and low back pain of four days' 
duration.  The veteran was then examined by a physician at 
the Santa Ana Community Hospital.  Physical examination 
revealed some decreased range of motion and tenderness over 
the left lumbar-sacral area.  Neurological examination was 
found to be within normal limits.  X-rays of the lumbar-
sacral spine were also found to be within normal limits.  The 
examining physician noted an impression of muscle strain of 
the cervical muscle and lumbar-sacral area.  The veteran 
subsequently underwent a follow-up examination three weeks 
later.  He reported that he was experiencing pain in his 
lower left back, which particularly bothered him when he was 
doing pull-ups.  Examination showed tenderness in the left 
lower sacroiliac joints.  The examiner noted an impression of 
chronic lumbar strain.  

Subsequent clinical records show that the veteran continued 
to complain of back and neck pain throughout 1972.  An April 
1973 clinical note reflects that he was evaluated to 
determine his ability to participate in physical training.  
It was noted that he had a history of mechanical low back 
pain since an automobile accident in February 1973, and that 
he had also been an automobile accident one year before that, 
which resulted in a cervical/lumbar injury.

In October 1974, the veteran underwent an examination in 
regard to complaints of low back pain.  It was noted that he 
had described low back pain in approximately the L3 area, 
especially when doing sit-ups.  He denied experiencing any 
leg pain.  Physical examination revealed slight tenderness in 
the L3 area and increased thoracic kyphosis.  Deep tendon 
reflexes were found to be 2+ and equal.  The examiner found 
that he had good range of motion and a normal gait.  The X-
ray report reportedly showed possible slight L3-4 disc space 
narrowing.  The examiner noted an impression of low back 
pain, chronic strain.  

A report of medical history dated in January 1975 reflects 
that the veteran reported having a history of painful and 
swollen joints, and recurrent back pain.  A report of 
physical examination is negative for any defects in the feet, 
shoulders, or back.  A March 1975 narrative summary reflects 
that the veteran was hospitalized for redundant prepuce.  It 
was noted that he had a history of intermittent low back pain 
since an automobile accident two years before.  The veteran 
was sent to an orthopedic consultant, who recommended that he 
engage in exercises to treat his low back pain.  The 
consultant found that his low back pain was secondary to 
degenerative joint disease.  The veteran was discharged from 
the hospital with the recommendation that he be followed as 
an outpatient in the orthopedic clinic.  

Treatment records from a U.S. Naval Hospital, dated from 
April 1975 to May 1986, are negative for any complaints or 
treatment regarding the left shoulder, back, or feet. 

In March 1981, the veteran filed a formal claim of 
entitlement to service connection for hypertension and for a 
bilateral knee disorder.  Thereafter, in June 1981, the 
veteran underwent a VA medical examination in order to 
evaluate his claimed bilateral knee disability.  In the 
report of this examination, it was noted that there was 
"hammertoeing" of the second, third, fourth, and fifth toes 
bilaterally.  The examiner noted a diagnosis of hammertoes of 
both feet.

In a signed statement submitted later in June 1981, the 
veteran asserted that he had a back disability, which was the 
result of an injury sustained in service.

In a February 1982 letter, the RO advised the veteran that it 
had been unable to decide his claim because it had 
experienced difficulty obtaining his service medical records.  
The RO advised the veteran that he should submit evidence 
showing that his claimed disabilities were incurred in or 
aggravated by military service, and that the best evidence he 
could submit would be statements from physicians who had 
treated him either during or after service.  The record 
reflects that no response to this letter was ever received 
from the veteran.  The record also reflects that several 
further attempts by the RO, in 1982 and 1983, to obtain his 
service medical records were unsuccessful.

In April 1993, the veteran filed another formal claim of 
entitlement to service connection for hypertension and for a 
bilateral knee disorder.  Thereafter, in May 1993, the RO 
obtained the veteran's service medical records from the 
National Personnel Records Center (NPRC).  (The Board notes 
that the contents of these records were discussed above.)

In the March 1994 rating decision, the RO denied entitlement 
to service connection for bilateral hammertoes, on the basis 
that there was no evidence showing that the disorder had been 
incurred in or aggravated by service.

In October 1994, the veteran underwent a VA orthopedic 
examination.  The veteran reported that he first noted that 
his toes were beginning to turn upward in 1967 or 1968.  He 
indicated that he began to notice pain in his feet at that 
time, and that he was treated at the base dispensary with 
analgesics and foot soaks.  He reported that he was able to 
continue most of his physical activities until his retirement 
from active duty.  He further reported that, since his 
separation from service, he had noticed an increase in pain 
in his toes and feet over the years.  Examination of his feet 
revealed multiple hammertoes.  The examiner found that there 
was pain to pressure and weightbearing over most of the 
metatarsophalangeal heads.  The examiner noted a diagnosis of 
bilateral and multiple hammertoes.  X-rays obtained shortly 
after the examination showed hammertoe deformities in both 
feet.

In February 1995, the veteran underwent another VA medical 
examination.  He reported that, since service, he had been 
bothered by recurrent episodes of low back pain and 
stiffness, which had been attributed to degenerative joint 
disease of the lumbosacral spine.  Examination of the upper 
limbs revealed normal motor strength proximally and distally, 
with normal deep tendon reflexes bilaterally.  Full range of 
motion was found in all joints of the upper limbs.  
Examination of the back showed that flexion of the 
lumbosacral spine was limited to 70 percent of normal.  Some 
loss of lumbar lordosis was noted.  The examiner concluded 
that the veteran had a history of degenerative joint disease 
of the lower back with mechanical low back pain and no 
radiculopathy noted.  X-rays obtained shortly after the 
examination showed some degree of discogenic narrowing at the 
L2-3 level and all levels distal to that point, with 
degenerative hypertrophic spurring and a question of vacuum 
disc phenomenon at the lumbosacral junction.

During a VA foot examination conducted in January 1995, the 
veteran reported that he began having foot problems in the 
mid-1960's.  He stated that this was when his toes began 
"pulling up".  The examiner noted diagnoses of bilateral 
clawing of the second through fifth toes, more significant on 
the left than the right, and metatarsalgia of bilateral feet 
secondary to bilateral claw toes.

In a VA Form 9 submitted in February 1995, the veteran 
contended that his hammertoe deformity was the result of 
working in the mess hall during service, which required him 
to stand on his toes for long periods of time.  (The Board 
notes that the veteran's DD Form 214 MC shows his military 
occupational specialty (MOS) as Food Service Technician, 
analogous to Restaurant Manager in the civilian economy.)

In a letter dated in May 1995, a private physician, Dr. S.H., 
reported that he had evaluated the veteran for complaints of 
low back and left shoulder pain.  It was noted that the 
veteran had reported a history of back pain for 30 years and 
a history of left shoulder pain for two months.  Examination 
revealed that range of motion was limited in the left 
shoulder.   X-rays of the lumbar spine reportedly revealed 
degenerative arthritis from L2 to L5, and degenerative 
changes at the L3-4 and L4-5 discs.  X-rays of the left 
shoulder reportedly showed degenerative changes at the left 
AC joint.  The examiner noted diagnoses of degenerative 
arthritis of the lumbar spine with discogenic disease and 
degenerative arthritis of the AC joint of the left shoulder, 
with possible torn rotator cuff.

In June 1995, the veteran filed an informal claim of 
entitlement to service connection for a left shoulder 
disability.  He reported that, in 1969, he injured his 
shoulder when he jumped into a bunker to avoid incoming 
mortar fire in Vietnam.  He indicated that he had been 
informed at the base dispensary that he had sustained a 
sprain to the left shoulder.  The veteran explained that his 
left shoulder was bandaged and that he was given pills for 
the pain.  He reported that, for the past five months, he had 
been experiencing pain, numbness, and tingling in his left 
arm.

In September 1995, the veteran presented testimony at a 
personal hearing at the RO.  During this hearing, he 
reiterated his contention that his hammertoes developed as a 
result of having to stand for long periods of time as a cook.  
He indicated that he had been specifically told by an 
examiner during service that his hammertoes were the result 
of this.  In regard to his claimed back disability, the 
veteran reported that he had experienced back problems ever 
since he originally injured it during service.  With respect 
to his claimed left shoulder disorder, the veteran stated 
that he injured his left shoulder when he jumped into a 
bunker to avoid mortar fire.  He indicated that he landed on 
his left shoulder, and that it had to be bandaged afterwards.  

During a second personal hearing conducted in May 1996, the 
veteran limited his testimony to his claimed left shoulder 
disorder.  He essentially restated his contention that he 
injured his left shoulder while diving into a bunker to avoid 
mortar fire while in Vietnam in 1969.  

In an August 1996 statement, the veteran argued that his 
service medical records were "extremely illegible" and that 
he did not see how any decision could be made on his left 
shoulder claim based on these records.  He argued that VA had 
a responsibility to find alternative sources of his in-
service records.  In a response letter dated in March 1997, 
the RO advised the veteran that a request had been made for 
treatment records for Camp Pendleton in California but that 
the RO had been informed that no such records existed.  The 
RO requested that the veteran furnish specific information 
regard the places and dates of treatment received, so that it 
could attempt to obtain records on his behalf.  

The veteran subsequently submitted a statement in which he 
indicated that his left shoulder had been treated at a 
dispensary in Da Nang, Vietnam, in 1969.  The RO subsequently 
issued a request to the NPRC for any additional service 
medical records regarding treatment at Da Nang in 1969.  In 
September 1997, the NPRC advised the RO that all available 
medical records had been previously forwarded in 1993.

Although additional treatment records were subsequently 
obtained and associated with the claims folder in 1997 and 
1998, it appears that these records pertained primarily to 
the veteran's service-connected hypertension, status post 
myocardial infarction, and not his claimed low back disorder, 
left shoulder disorder, or bilateral hammertoes.  

In February 1999, the RO arranged for the veteran to be 
provided with a medical examination through QTC medical 
services.  The findings reported during this examination were 
primarily related to the veteran's hypertension, status post 
myocardial infarction.  No complaints or findings were noted 
in regard to his claimed low back disorder, left shoulder 
disorder, or bilateral hammertoes.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the correspondence, the SOC, and the SSOC's 
provided by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to his appeal.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
letters dated in April 1993 and May 1995, in which the RO 
explained the best type of evidence he could submit in 
support of his claim, and in which he was advised that he 
should complete the enclosed authorization forms if he wished 
VA to obtain records on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Although the Board notes that no response was ever received 
from Dr. Mumford regarding a request for records from the RO, 
it appears that the veteran received treatment from this 
physician for his knee problems.  Thus, these records are not 
relevant to the issues currently before the Board.  
Similarly, although the RO failed to obtain treatment records 
from another private physician, Dr. Marin, it appears that 
the veteran received treatment from this physician for his 
hypertension.  As explained in the Introduction, the Board is 
currently undertaking additional development with respect to 
his hypertension and knee claims, and all matters relevant to 
those issues will be addressed in a separate decision.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for a low back disorder

As to this issue, the veteran essentially contends that he 
sustained a back disability as a result of a motor vehicle 
accident in service.  In support of his claim, the veteran 
has pointed to his service medical records, which show that 
he was treated for back complaints on numerous occasions 
during service following the motor vehicle accident in March 
1972, and that he was diagnosed with degenerative joint 
disease in the lumbar spine shortly before his separation in 
March 1975.  He has also submitted private treatment records, 
which show that he has been diagnosed on numerous occasions 
in recent years with degenerative joint disease in the lumbar 
spine.  He has also submitted his own testimony in support of 
his contention that he has pain and other symptoms in his low 
back ever since his discharge from service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the credible and 
probative evidence of record is in relative equipoise as to 
whether or not a low back disorder was incurred in service.  


In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The Court also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness".  The Board believes that pain 
is in the nature of symptoms to which the veteran, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.  
Thus, although the veteran is not considered competent to 
offer testify that he had degenerative joint disease in his 
low back, he is competent to testify that he experiences pain 
or other symptoms in his low back.  

The record reflects that, in March 1975, an orthopedic 
consultant specifically linked the veteran's complaints of 
low back pain to degenerative joint disease.  Similarly, in 
recent years, numerous private and VA examiners have also 
specifically linked the veteran's current complaints of back 
pain to degenerative joint disease.  Furthermore, the veteran 
has reported that he has experienced pain and other symptoms 
in his low back ever since his separation from service.  
Therefore, although the veteran has not submitted a competent 
medical opinion that his current low back disability was 
incurred in service, the Board finds that he has submitted 
lay evidence demonstrating a continuity of symptomatology 
(his own reports of recurring pain and other symptoms since 
service), as well as competent medical evidence linking those 
continuous symptoms to his claimed degenerative joint 
disease.

The Board notes that there is no evidence of intercurrent 
disease or injury, no specific evidence to indicate that the 
low back disorder began after service, and that we have no 
reason to doubt the veteran's credibility in regard to his 
reported symptoms.  


In summary, the Board finds that the veteran has submitted 
lay evidence demonstrating a continuity of symptomatology, as 
well as competent medical evidence linking those continuous 
symptoms to his low back disability.  See 38 C.F.R. 
§ 3.303(b).  Therefore, we find that there is reasonable 
doubt as to the outcome of this claim.  Resolving such doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for a low back disorder.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit sought on 
appeal may accordingly be granted.

C.  Service connection for bilateral hammertoes and a left 
shoulder disorder

The veteran has testified that, by 1966 or 1967, he began to 
develop hammertoe deformities in his feet as a result of 
working in a mess hall.  He essentially contends that his 
bilateral hammertoes are the result of having to stay on his 
feet for long periods each day.  With respect to his claimed 
left shoulder disorder, he contends that he injured his left 
shoulder while diving into a bunker to avoid a mortar attack 
in Vietnam.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims of service connection for 
bilateral hammertoes and a left shoulder disorder.  In 
essence, we believe that the evidence of record demonstrates 
that these disabilities were not incurred in or aggravated by 
active military service.

In this regard, the Board notes that the service medical 
records are negative for any complaints or treatment for 
bilateral hammertoes during service.  Most significantly, 
physical examination in January 1969 and September 1970 
revealed his toes to be normal, and a report of physical 
examination at separation is negative for any evidence of 
hammertoes.  Post-service medical records reveal no evidence 
of hammertoes until June 1981, which is approximately six 
years following his retirement from active service.  In light 
of this record, which includes several in-service medical 
examinations showing that his feet were normal, and no 
competent evidence suggesting a relationship between his 
currently claimed bilateral hammertoes and service, the Board 
concludes that the preponderance of the evidence is against 
finding that hammertoes were incurred in service.

With respect to the veteran's claimed left shoulder disorder, 
the Board notes that his service medical records are also 
negative for any complaints or treatment for any left 
shoulder problems during service.  Furthermore, repeated 
physical examination throughout service showed his upper 
extremities to be normal.  In addition, post-service medical 
records reveal no evidence of a left shoulder disability for 
approximately two decades following his separation from 
service.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his feet 
during service.  He is also competent to state that he 
experienced pain or other symptoms in his left shoulder after 
diving into a bunker.  We recognize that his MOS as a Food 
Service Technician supports his assertion regarding spending 
long hours on his feet.  Also, without engaging in additional 
development regarding his participation in activities in a 
combat zone in Vietnam, we can readily accept his account of 
suffering shoulder pain after seeking shelter in a bunker in 
Vietnam during an enemy attack.

However, it is well established that, as a layperson, he is 
not considered capable of opining as to a matter of medical 
nexus, i.e., that he incurred hammertoes or a left shoulder 
disability on a chronic basis during service, or that his 
current symptoms are the result of any injury that may have 
been sustained in service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  As 
noted above, the veteran was examined at retirement and on 
numerous occasions during service, and the examining 
physicians repeatedly concluded that his upper extremities 
and feet were normal.  The Board believes this to be the most 
probative evidence of record regarding whether hammertoes 
and/or a left shoulder disorder were incurred in service.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to his reports of 
symptoms in service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001), calling for an examination or opinion when necessary 
to make a decision on a claim.  However, as discussed in 
detail above, his physical examination during his long active 
duty career and at his final separation repeatedly showed his 
upper extremities and feet to be normal.  The earliest 
evidence of a hammertoe deformity does not appear in the 
record until over six years following his separation from 
service, and the earliest evidence of a diagnosed left 
shoulder disability does not appear until over two decades 
following his separation from service.  In light of this 
record, the Board believes that any opinion obtained 
regarding a relationship between his claimed disabilities and 
his military service would be based on sheer speculation, 
and, based upon this record and the VCAA, is not necessary 
for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant.").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for bilateral hammertoes and a left 
shoulder disorder.  The benefits sought on appeal must 
accordingly be denied.

ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for bilateral hammertoes is 
denied.

Entitlement to service connection for a left shoulder 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

